Citation Nr: 1420380	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-43 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus.

2. Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served in the Army Reserves with active duty service from September 1991 to April 1992, January 1997 to September 1997, and March 2003 to February 2004.  She also had periods of active duty for training purposes (ACDUTRA) dating from September 1980 through 2005, however, the exact dates are unclear.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Board remand this case for additional development.  The case has since been returned to the Board for further appellate consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed her electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is again required in this case.  Although the Board regrets the additional delay, it is again necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).  

In March 2013, the Board observed that the Veteran had reserve service through at least September 2005, however, her most recent service treatment records and examination reports associated with the claims file were dated in January 2004.  The Board directed that additional development efforts be undertaken in an attempt to obtain the Veteran's complete service treatment records, to include requesting such records from the reserve unit to which the Veteran was most recently assigned.  In February 2014, the AMC made a single request was made to the reserve unit to which the Veteran was most recently assigned (HHC 841st Engineering Battalion in Miami, Florida) for any service treatment records and examination reports pertaining to the Veteran dating since January 2004, however, a response was not received and no follow-up requests for such records were made.  

The Board also directed that records pertaining to verification of all periods of the Veteran's active duty and active duty for training purposes (ACDUTRA) be requested from all appropriate records repositories, to include if necessary obtainment of the Veteran's military pay records from Defense Finance and Accounting Services (DFAS).  In May 2013 correspondence, DFAS indicated that it handled only military pay records and not active service records.  A follow-up request to DFAS for military pay records dating from 2002 through 2005 was made in December 2013, however, a response was never received.  As a negative response has not been received from DFAS regarding the Veteran's military pay records dating since 2002 has not been received, attempts to obtain such records must continue.  

Similarly, records showing the dates of any period of active duty and ACDUTRA service were requested from the United States Army Reserve Personnel Center in St. Louis, Missouri in October 2013, however, the request was returned as undeliverable.  In that regard, on October 1, 2003, the Total Army Personnel Command and the United States Army Reserve Personnel Command merged to form the United States Army Human Resources Command (HRC), which is located in Fort Knox, Kentucky.  As such, additional development efforts are necessary to request verification of all periods of the Veteran's active duty and ACDUTRA service from the HRC.  

Accordingly, the case is REMANDED for the following action:

1. Request any reserve service treatment records and examination reports dating since January 2004 and records identifying the exact dates of all periods of active service and ACDUTRA since 2002 from all appropriate records repositories, to include the Army HRC and the reserve unit to which the Veteran was most recently assigned (HHC 841st Engineering Battalion in Miami, Florida).  All records requests and responses received should be documented in the claims file and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.  

2. If necessary to verify all periods of the Veteran's service, contact the Defense Finance and Accounting Service, Military Pay, to determine whether the Veteran was receiving any type of military pay since 2002.  If so, the types, amount, dates of payment, and the basis for such payment must be determined.  All records requests and responses received should be documented in the claims file and efforts to obtain these records must continue until a negative response is received or it is determined that additional development efforts would be futile.  

3. Then, outline and document the exact dates of all periods of active duty and ACDUTRA service and place it the claims file for review by the examiner who provides the addendum medical opinion requested herein.  

4. If any service treatment records and examination reports dating since January 2004 and/or military pay records cannot be located, document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that are unable to be obtained; (b) explain the efforts made to obtain such records; and (c) describe any further action that will be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

5. If additional pertinent medical evidence is received, refer the claims file to the reviewer who provided the September 2013 medical opinion as to the nature and etiology of the Veteran's type II diabetes mellitus and obstructive sleep apnea.  The claims folder, to include any relevant records contained in Virtual VA and VBMS, must be provided to and reviewed by the examiner.  

Following a review of the claims file and the Veteran's contentions of record, the examiner should clarify whether the Veteran's currently diagnosed diabetes and/or obstructive sleep apnea "clearly and unmistakably" (i.e. it is undebatable) preexisted any period of active duty or ACDUTRA service.  

If so, opine whether such disorder "clearly and unmistakably" (i.e. it is undebatable) was not aggravated (permanently worsened beyond normal progression) during any such period of active duty or ACDUTRA service.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

6. Thereafter, review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

7. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

